
	
		II
		112th CONGRESS
		1st Session
		S. 570
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2011
			Mr. Tester (for himself,
			 Mr. Ensign, Mr.
			 Begich, Mr. Baucus,
			 Mr. Burr, Mr.
			 Chambliss, Mr. Inhofe,
			 Mr. Paul, Mr.
			 Barrasso, and Mr. Coburn)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the Department of Justice from tracking and
		  cataloguing the purchases of multiple rifles and shotguns.
	
	
		1.Prohibition of tracking or
			 cataloguing firearms purchasesFor fiscal year 2011 and each fiscal year
			 thereafter, no Federal funds may be used to require a person licensed under
			 section 923 of title 18, United States Code, to report information to the
			 Department of Justice regarding the sale of multiple rifles or shotguns to the
			 same person.
		
